DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed 06/21/2022. AS directed by the amendment, claims 1 and 7 have been amended and claim 11 and 12 has been added, Thus, claims 1-11 are presently pending.
Claim Objections
Claim 12 is  objected to because of the following informalities:  the phrase “causing air blown at least one fan …”appears to be missing a word or phrase, it is suggested to amend to “causing air blown by at least one fan …”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Willey et al., “Temperature-Modulated Photodynamic Therapy for the Treatment of Actinic Keratosis on the Extremities” hereinafter “Willey” in view of Jones et al., US 20140067024 A1 hereinafter “Jones”.
Regarding claim 1, Willey discloses a method of photodynamically diagnosing or treating a patient, comprising: applying 5-aminolevulinic acid (ALA) to the skin of the patient (page 1095, 2nd Column, under “Treatment Protocol” subheading); controlling a heat source to direct heat to the skin of a patient during a first time period (page 1095, 2nd Column, under “Treatment Protocol” subheading); and following the first time period, illuminating, during a second time period of 1000s (page 1095, 2nd Column, under “Treatment Protocol” subheading)  the patient with an illuminator to treat a dermatological condition, , such that a total light dose delivered to the patient is about 10 J/cm2 to about 20 J/cm2 (page 1095, 2nd Column, under “Treatment Protocol” subheading).
In regards to the specified time of heating, although Willey does not specify the particular time period of heating of about 20 minutes to about 30 minutes, firstly, no criticality of this range is disclosed. In any event,  Willey does teach in page 1095 paragraph bridging first and second column that time of heating depends on a setting of the heating device and a desired temperature to be achieved, in page 1097 second full paragraph, with a median temperature of 38.8oC is disclosed, i.e., the general conditions required to result with a heating were known in the prior art. Since the particular parameter of the time of heating range affects the desired temperature to be achieved, it is a matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of about 20 minutes to about 30 minutes in order to increase the temperature to a desired temperature level, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
In regards to  the specified time period about 8 minutes to about 15 minutes of illumination, Willey et al., discloses a heating time period of 1000s (16.666 minutes) which is very close to the claimed range, moreover, there is no showing of criticality of this particular range, as such one of ordinary skill on the art would have found it obvious to use the particular range disclosed, absent any showing of criticality . In the alternative,  it is well known and established in the art that the total dose in J/cm2 depends on time of illumination (s) and irradiance (W/cm2) of the light source among other factors, i.e., the general conditions required for providing an irradiation time were known in the prior art. Since the particular parameter of the time of illumination affects the total dose and is based on an irradiance of the light source, it is a matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of about 8 minutes to about 15 minutes in order to provide a total dose of 10 J/cm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Willey does not explicitly disclose wherein the illuminator comprises a plurality of panel , with the at least one panel provided with at least one light source. However, Jones discloses an illuminator “20” with a plurality of panels “21” having light source mounted on at least one panel, that are adjustable to be positioned for treatment  of skin disorders ([0074], Fig. 1). In view of these, it would have been obvious to one having ordinary skill in the art at the time of time of filing the claimed invention to have modified the illuminator of Willey to include a plurality of panels with the at least one panel provided with at least one light source as taught by Jones, to increase versatility in treatment by allowing positioning in different configuration for treatment.  
Regarding claim 2, Willey in view of Jones discloses the method of claim 1 as discussed above, as modified by the illuminator of Jones, the at least one light source comprises a plurality of light sources ([0074]) is configured to be re-positioned until there is an even illumination of the treatment area without shadows, ([0095]) and the irradiance can be varied [0082].
Regarding claim 5, Willey in view of Jones discloses the method of claim 1 as discussed above, Willey discloses in page 1095, 2nd Column, under “Treatment Protocol” subheading blue light, which has a wavelength of at least 400nm.
Regarding claim 6, Willey in view of Jones discloses the method of claim 1 as discussed above, although Willey in view of Jones does not disclose performing a warm-up operation during the first time period, Official Notice was taken in the previous Office action regarding  performing a warm-up operation of a heat source used in dermatological treatment, i.e., it is well known in the art to ramp up quickly a heat source to a desired temperature at the beginning of treatment or when the device is turned on. Since Applicant did not challenge this assertion, this is now taken to be prior art. In view of this, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the method of Willey in view of Jones to include a warm-up operation of a heat source during the first time period, so as to shorten the period of treatment.
Regarding claim 10, Willey in view of Jones discloses the method of claim 1 as discussed above, as modified by the illuminator of Jones, the illuminator  is structured so as to surround at least three sides of the patients head  in v av configuration as depicted in Fig. 3B  i.e., a face and two sides of the head.
Regarding claim 11, Willey in view of Jones discloses the method of claim 1 as discussed above, Willey further discloses in the abstract in Results section heating to median temperature of 38.8oC which is about 2oC, the recitation “to accelerate conversion of 5-ALA is an effect of the temperature increase, it is further noted that  the effect of increased temperature to accelerate conversion of 5-ALA  has been documented in literature in the prior art. 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Willey in view of Jones as applied to claim 1 above, and further in view of Sostek et al., WO 2013110021 A1 hereinafter “Sostek”.
Regarding claims 3 and 4, Willey in view of Jones discloses the method of claim 1 as discussed above but does not disclose measuring temperature at a plurality of positions within a set distance from at least one of the panels, and constructing a thermal map indicative of a temperature distribution across the plurality of positions or comparing the measured temperature at the plurality of positions to a reference temperature. 
However, Sostek, in the same filed of dermatology teaches that it was known in the prior art to monitor temperature of a skin condition during treatment using an IR imaging device, to evaluate or detect conditions such as acne (see paragraph bridging page 8-9) by measuring temperature at plurality of positions from a set distance defined as between an IR detector and the skin at time of measurement and constructing a thermal map (page 3 first paragraph, detector such as an IR detector generates a heat map which is indicative of temperature at a plurality of position the IR detector is positioned at a distance from the skin, hence a preset distance), comparing IR patterns or profile to reference patterns or profile (IR patterns are indicative of temperature at plurality of points that are compared with reference IR patterns or profiles), as noted in paragraph bridging page 8-9, the IR pattern can be used to evaluate the condition and/or as a basis for targeted treatment. 
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the method of McDaniel to include an IR imaging device positioned on at least one of the panels to measure temperature profile of skin undergoing treatment and to generate a heat/thermal map, so as to provide a user with a visual representation and/or a comparison with reference IR patterns, to assist the user in evaluating the progress of treatment of acne and/or plan re-treatment based on the generated heat/thermal map and/or comparison with a reference.
Claim 7 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over McDaniel US 20100174222 A1 in view of  Sakamoto.
Regarding claim 7, McDaniel discloses a method of photodynamically diagnosing or treating a patient ([Title], [Abstract]), comprising: illuminating the patient with an illuminator having a plurality of light sources provided on a plurality of panel ([0036] and Fig. 14), and during the illumination, emitting heat from a heat source so as to heat the skin of the patient ([0041] “combination of visible and infrared “ note heat generated in the infrared region >700nm; [0042] wavelengths such as those in the infrared listed would provide heat “simultaneously” with the other light sources in the visible range, also note: “with heat”), wherein illumination from the plurality of light sources commences at approximately the same time as emission of heat from the heat source toward the patient (see discussion above with reference to [0042], “simultaneously” or “with heat” includes a commencement of such treatment with simultaneous illumination and application of heat).
McDaniel does not explicitly disclose controlling one or more fans mounted to one or more of the plurality of panels to direct air to the skin of the patient, the fans being controllable to vary a fan speed thereof.  However, Sakamoto in the same field of endeavor teaches controlling, via a controller, at least one fan (“440”) attached to an illuminator (“420”) such that a fan speed is constant or variable ([0103] and [0104], “control arrangement for controlling the parameters of the various components, etc.” – components include the fan, [0107] programmed for “radiant tissue heating settings to enhance porphryin accumulation in the targeted sites” and/or  “monitoring characteristics of skin temperature to control the cooling/heating devices for achieving a desired skin surface temperature” fan provides heating or cooling, thus controlled in a variable or constant manner to achieve desired temperature. In view of these, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified McDaniel to include at least one fan mounted on one or more of the plurality of panels on the illuminator and to control the one or more fans by varying a speed thereof,  to direct air to the skin of the patient, so as to achieve a desired skin surface temperature during treatment as taught by Sakamoto in [0107].
Regarding claim 8, McDaniel  in view of Sakamoto discloses the method of claim 7  as discussed above, McDaniel further discloses varying output of the light sources ([0050] “variety of parameters” that vary output of the light sources e.g., pulse sequence [0040]) such that a measured output over an active emitting area is at least 60% of the measured maximum over all operation distances ([0036] the device used permit even exposure – i.e., measured output of an even exposure would be at least 60% of a measure maximum over all operational distances).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McDaniel  in view of Sakamoto as applied to claim 8 above, and further in view of Sostek.
Regarding claim 9, McDaniel in view of Sakamoto discloses the method of claim 8 as discussed above but does not disclose measuring temperature at a plurality of positions within a set distance from a portion of the illuminator, and constructing a thermal map indicative of a temperature distribution across the plurality of positions. 
However, Sostek in the same filed of dermatology teaches that it was known in the prior art to monitor temperature of a skin condition during treatment using an IR imaging device, to evaluate or detect conditions such as acne (see paragraph bridging page 8-9) by measuring temperature at plurality of positions from a set distance defined as between an IR detector and the skin at time of measurement and constructing a thermal map (page 3 first paragraph, detector such as an IR detector generates a heat map which is indicative of temperature at a plurality of position, the IR detector is positioned at a set distance from the skin during taking measurements), as noted in paragraph bridging page 8-9, the IR pattern can be used to evaluate the condition and/or as a basis for targeted treatment. 
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the method of McDaniel to include an IR imaging device positioned at a set distance from a portion of the illumination device, to measure temperature profile of skin undergoing treatment and to generate a heat/thermal map, to provide a user with a visual representation that would assist the user in evaluating the progress of treatment of acne and/or plan re-treatment based on the generated heat/thermal map.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al., WO 2009003173 A1 hereinafter "Sakamoto" in view of Jones.
Regarding claim 12, Sakamoto discloses a method of photodynamically diagnosing or treating a patient, comprising: applying 5-aminolevulinic acid (ALA) to the skin of the patient ([0102]); irradiating, with visible light, the skin of the patient with a plurality of light sources ([0102-0103]  wavelengths of 400-430 and 630-640nm) of an illuminator, the illuminator being configured such that heat is emittable from at least a portion of the illuminator ([0103] see “440” and Fig. 4); and causing air blown by at least one fan coupled to the illuminator to be directed toward the skin of the patient ([0103], [0112]), and controlling, via a controller, the at least one fan such that a fan speed is constant or variable ([0104], “control arrangement for controlling the parameters of the various components, etc.” – components include the fan, [0107] programmed for “radiant tissue heating settings to enhance porphryin accumulation in the targeted sites” and/or  “monitoring characteristics of skin temperature to control the cooling/heating devices for achieving a desired skin surface temperature” fan provides heating or cooling, thus controlled in a variable or constant manner to achieve desired temperature.
Sakamoto does not explicitly disclose that the illuminator comprise a plurality of panel.  However, Jones discloses an illuminator “20” with a plurality of panels “21” having light source mounted on each panel, that are adjustable to be positioned for treatment  of skin disorders ([0074], Fig. 1). In view of these, it would have been obvious to one having ordinary skill in the art at the time of time of filing the claimed invention to have modified the illuminator of Sakamoto to include a plurality of panels as taught by Jones, to increase versatility in treatment by allowing positioning in different configuration for treatment. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection with the following comment directed to McDaniel:
In regards to arguments directed to McDaniel that McDaniel does not teach or suggest “wherein illumination from the plurality of light sources commences at approximately the same time as emission of heat from the heat source toward the patient." In para. [0042], McDaniel merely describes that various "wavelengths may be used alone or in combination, simultaneously or sequentially, pulsed or in a continuous wave, and with or without heat." In response, it noted that simultaneously requires both illumination using the light sources (i.e., use of wavelength) simultaneously (i.e., at the same time) when such illumination with heat will commence at the same time in such an embodiment that is opposite to sequentially. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Mordon S, “A commentary on the role of skin temperature on the effectiveness of ALA-PDT in Dermatology”, see entire document, improving ALA-PDT by elevating skin temperature during ALA application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/           Primary Examiner, Art Unit 3793